Jackson, Chief Justice.
In 1S79 a verdict was returned, fixing the fees of the intestate of the defendant in error at $3,000,00. for the *741management of a very heavy and complicated business, as receiver, for several years. The receiver died a short time after the verdict,—within six days; a motion was made for a new trial, which was not heard until 1883, and was then overruled on all the grounds therein set out. The refusal of the new trial is the error assigned.
1. The case involved the'character of the deceased receiver. It was settled by the jury in his favor while he was alive and able to. explain .all his conduct; he did explain it to the satisfaction of the jury; to open it again for another hearing after his death, ought, in common reason and plain justice to the dead, to require strong grounds showing errors of law and fact.
2. We see no such material errors of law in the trial of the issue, if indeed there be any at all, as require us to set aside the verdict and grant .a new. trial against the judgment of the superior court.
3. Nor do we see anything in the verdict conflicting with the weight of the evidence so greatly as to show bias or injustice. On the contrary, the verdict appears to be well supported by the testimony. The -compensation is quite moderate, compared with the responsibility and labor of the defendant in error, and cannot be attacked as at all exorbitant. In regulating the compensation of the receiver or other officer of a court, this court, on review, will defer much to the court appointing such officer and supervising his conduct, and where not only a jury on facts, but the court below, on considering the verdict on a motion for a new trial, find the officer's conduct upright and the compensation just, this court will never interfere except in a very strong case, especially 'after the officer’s voice is hushed in death.
4. The newly-discovered evidence is simply the renewal of an attack on the official conduct of the deceased, which might be explained were he living; and believe it is hardly other than cumulative in its character.
*742On the whole, we are clear that the court below did right to close up this branch of this, protracted litigation, and did not err in letting the verdict stand, especially as the sureties offered to pay the little balance apparently due by the receiver.
Judgment affirmed.